Citation Nr: 0518011	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-21 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for disability 
exhibited by a heart murmur.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS) claimed as nervous stomach.

3.  Entitlement to service connection for osteoporosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In correspondence dated in June 2003 the veteran indicated 
that he wished to testify at a Video Board hearing.  A Travel 
Board hearing was scheduled for November 2003 and the veteran 
was provided notice of this hearing in October 2003.  In 
October 2003 correspondence the veteran requested that his 
November 2003 Board hearing be rescheduled so that he could 
obtain additional evidence to support his claims.  A Video 
Board hearing was scheduled for April 2005 and the veteran 
was provided notice of this hearing in March 2005.  However, 
the veteran failed to report to the scheduled hearing and 
failed to explain his absence.  Therefore, the Board hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2004).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran does not have disability exhibited by a heart 
murmur that had its onset during active duty or that is 
otherwise related to his service.

3.  The veteran's IBS was not exhibited during service and is 
not otherwise related to active duty.  

4.  The veteran's osteoporosis was not exhibited during 
service and is not otherwise related to active duty.



CONCLUSIONS OF LAW

1.  Disability exhibited by a heart murmur was not incurred 
or aggravated in service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  IBS was not incurred in service and is not otherwise 
related to service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  Osteoporosis was not incurred in service and is not 
otherwise related to service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2002 and December 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
his claims were being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159 in the December 2002 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's December 2004 letter informed the veteran that it 
was necessary to send any evidence in his possession to VA 
that supports his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
December 2004 notice was given after the initial rating 
action, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  The content of the 2004 notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The claims folder contains all available service medical 
records, VA medical records, VA examination reports, and 
private medical records.  The veteran has not identified any 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran contends that disability exhibited by a heart 
murmur, IBS, and osteoporosis are related to service.   
Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

1.  Heart Murmur

The Board finds that service connection for disability 
exhibited by a heart murmur is not in order.  During a May 
2003 Decision Review Officer (DRO) Conference, the veteran 
reported that he had rheumatic fever as a child and 
experienced shortness of breath while on active duty.  A 
service medical report dated in May 1969 shows complaints of 
chest pain.  The impression was "no abnormal exam."  There 
are no other complaints of chest pain in the service medical 
records and a December 1970 separation examination shows a 
normal heart examination with no significant problems.  The 
first showing of a possible heart murmur after service is a 
private treatment report dated in December 2000, 
approximately 29 years after service, and shows a soft 
systolic ejection murmur.  However, a subsequent private 
treatment report dated in May 2001 shows a regular heart rate 
and rhythm without murmur.  Also, a September 2001 VA 
echocardiogram shows no valvular abnormalities.  There is no 
competent evidence of current disability exhibited by a heart 
murmur.  As was stated earlier, current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

The veteran's claim for service connection implicitly 
includes the assertion that he currently suffers from 
disability exhibited by a heart murmur, but his personal 
opinion as a lay person not trained in medicine is not 
competent evidence needed to establish a diagnosis of a 
disorder or its relationship to service.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Therefore, the 
preponderance of evidence is against service connection for 
disability exhibited by a heart murmur.  38 U.S.C.A. 
§ 5107(b).

2.	IBS

The Board finds that service connection for IBS is not in 
order.  During the May 2003 DRO Conference, the veteran 
reported that he suffered from irritable bowel problems from 
his mid teens through service and to this date.  He also 
reported that his parents sent him medicine from home for 
treatment of this condition while he was on active duty.  
Initially, the Board notes that there is evidence of IBS.  A 
December 2000 private treatment report shows a diagnosis of 
IBS.  However, there is no connection shown between the 
veteran's IBS and his military service.  The veteran's 
service medical records are negative for diagnosis or 
treatment of IBS.  He underwent an upper gastrointestinal 
series that revealed pylorospasm, but no underlying 
gastrointestinal disorder was diagnosed in service.  The 
separation examination noted a normal gastrointestinal 
system.  Furthermore, the record lacks any competent evidence 
connecting the veteran's IBS to his service.    

The veteran's claim for service connection implicitly 
includes the assertion that his IBS is related to service, 
but his personal opinion as a lay person not trained in 
medicine is not competent evidence needed to establish a link 
between his heart disorder and its relationship to service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
As there is no evidence that the veteran's IBS is related to 
service his claim for service connection must be denied.  38 
U.S.C.A. § 5107(b).

3.  Osteoporosis

In this case, the Board finds that service connection for 
osteoporosis is not in order.  During the May 2003 DRO 
Conference, the veteran stated that he had never filed a 
claim for osteoporosis and that his private physician stated 
that his osteoporosis was due to a parathyroid condition.  
However, the veteran never formally withdrew this claim and, 
thus, it remains before the Board.  

Initially, the Board notes that private medical records dated 
in May 2001 show a diagnosis of osteoporosis.  However, there 
is no evidence that the veteran's osteoporosis was present in 
service and there is no connection shown between this 
disorder and the veteran's military service.  The veteran's 
service medical records are negative for any diagnosis or 
treatment of osteoporosis.  The record lacks any competent 
evidence connecting the veteran's osteoporosis to his 
service.  In fact, a May 2001 medical treatment report from 
the veteran's private physician, Dr. Darling, states that the 
veteran's calcium is elevated because the veteran has an 
over-active parathyroid gland and that this may be associated 
with osteoporosis.  In addition a June 2003 opinion from Mr. 
Harden, a VA physician's assistant, relates the veteran's 
osteoporosis to his parathyroid disorder.   

The veteran's claim for service connection implicitly 
includes the assertion that his osteoporosis is related to 
service, but his personal opinion as a lay person not trained 
in medicine is not competent evidence needed to establish a 
link between his heart disorder and its relationship to 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  As there is no evidence that the veteran's 
osteoporosis is related to service his claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b).

The Board declines to obtain a medical nexus opinion with 
respect to the above discussed claims as there is no evidence 
of current disability exhibited by a heart murmur and no 
evidence linking the veteran's IBS and osteoporosis to his 
service.  While there is a current diagnosis of IBS and 
osteoporosis, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
negative examination performed at separation from service and 
the first suggestion of pertinent disability many years after 
active duty, relating the veteran's claimed disorders to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 USCA 5103A(a)(2).




(CONTINUED ON NEXT PAGE)






ORDER

Service connection for disability exhibited by a heart murmur 
is denied.

Service connection for IBS claimed as nervous stomach is 
denied.

Service connection for osteoporosis is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


